DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7, 8, 10 – 13 and 15 – 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhde (DE 10 2007 0222 835).
With respect to claim 7, Uhde teaches an electric machine rotor (Fig.1) comprising a first stamped rotor lamination (Fig.1, Item 21) defining magnet pockets (Fig.1, Items 24); and a first stamped sheet (Fig.1, Items 23) of a material different than the first stamped rotor lamination (Page 3, ¶ 15) coplanar with and joined to the first stamped rotor lamination to define a top bridge adjacent to one of the magnet pockets 
With respect to claim 8, Uhde teaches further comprising a second stamped sheet of a material different than the first stamped rotor lamination coplanar with and joined to the first stamped rotor lamination to define a center bridge between the magnet pockets that has a magnetic permeability less than, and a mechanical strength greater than, the first stamped rotor lamination (Fig.1, Items 23).  
With respect to claim 10, Uhde teaches further comprising a stamped ring (Fig.2, Item 27; Page 4, ¶ 8) of a material different than the first stamped rotor lamination coplanar with and joined to an outer perimeter of the first stamped rotor lamination to circumscribe the first stamped rotor lamination, wherein the stamped ring has a mechanical strength greater than the first stamped rotor lamination.  
With respect to claim 11, Uhde teaches wherein a material of the first stamped rotor lamination is one of electrical steel or silicon steel and the material of the first stamped sheet is one of a non- ferromagnetic metal or a non-ferromagnetic alloy (Page 3, ¶ 15).
With respect to claim 12, Uhde teaches an electric machine rotor comprising a first stamped rotor lamination (Fig.1, Item 21) defining magnet pockets (Fig, 1, Items 24); and a stamped ring (Fig.2, Item 27; Page 4, ¶ 8) of a material different than the first stamped rotor lamination coplanar with and joined to an outer perimeter of the first stamped rotor lamination to circumscribe the first 19FMC 9104 PUS 84059416 stamped rotor lamination, wherein the stamped ring has a mechanical strength greater than the first stamped rotor lamination.  

With respect to claim 17, Uhde teaches wherein a material of the first stamped rotor lamination is one of electrical steel or silicon steel and the material of the stamped ring is one of a non- ferromagnetic metal or a non-ferromagnetic alloy (Page 3, ¶ 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uhde (DE 10 2007 0222 835).
With respect to claim 1, Uhde teaches the limitations already discussed in a previous rejection, but fails to disclose wherein the laminations are scarf jointed.
The Examiner considers that it would have been an obvious matter of design choice to employ a scarf joint to connect the laminations to each other because it would increase the contact surface area between the laminations in this manner insuring an 
With respect to claims 2 – 6, Uhde teaches the limitations described in the claims as discussed above in Item 1.  
With respect to claims, 3, 9 and 14, The Examiner considers that it would have been an obvious matter of design choice to provide the first stamped rotor lamination with a triangular-shaped pocket, further comprising a second stamped sheet of a material different than the first stamped rotor lamination coplanar with and joined to the first stamped rotor lamination to define a vertex portion of the triangular-shaped pocket that has a mechanical strength greater than the first stamped rotor lamination because it would provide extra rigidity in the areas where the rotor laminations exhibit more stresses concentration, in this manner helping prolonging the working life of the rotor.

Conclusion
The attached hereto PTO Form 892 lists prior art made of record that the Examiner considered it pertinent to applicant's disclosure. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          September 18, 2021